Citation Nr: 1704993	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  11-09 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to increases in the (0 percent prior to July 17, 2014, and 20 percent from that date) ratings assigned for left shoulder strain. 

2.  Entitlement to a temporary total rating for convalescence following October 2013 left shoulder surgery. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1987 until his retirement in September 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the 
St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for shoulder strain, rated 0 percent, effective from October 1, 2008.  An interim rating decision increased the rating for the left shoulder to 20 percent effective July 17, 2014.  In December 2013, a videoconference hearing was held before the undersigned; a transcript is in the record.  The issue concerning a convalescence rating is on appeal from February and October 2015 rating decisions that denied a temporary total convalescence rating following surgery in October 2013.  The case was previously before the Board in April 2014, April 2015, and September 2015, when it was remanded for additional development and to ensure due process.  In December 2016, the Veteran appointed the Florida Department of Veterans Affairs as his representative.  

In December 2016 the Veteran filed a notice of disagreement (NOD) with a September 2016 rating decision that denied him a temporary total (convalescence) rating following surgery for a second digit right foot hammertoe disability, initiating an appeal in the matter.  In the NOD he elected the decision review officer (DRO) process in lieu of the traditional appeals process.  Subsequently, the DRO provided notice to the Veteran and indicated the claim was assigned to the DRO for review, and a statement of the case (SOC) would be issued if the matter could not be resolved through the DRO process.  Inasmuch as the DRO has responded to the Veteran's NOD, and a SOC would be premature given the DRO process, remand for issuance of a SOC under Manlicon at this time is not necessary.  See Manlicon v. West, 12 Vet. App. 238 (1999).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Agency of Original Jurisdiction (AOJ) denied the Veteran a temporary total rating for convalescence following surgery and an increased rating on the basis that some left shoulder pathology (rotator and labral cuff tears) is not service connected.  However, a review of the record did not find a rating decision denying service connection for any left shoulder disability.  Under these circumstances, an inferred inextricably intertwined claim of service connection for left shoulder pathology for which service connection is not established has been raised in the context of the claim for increase, and must be resolved prior to adjudication of the claim for increase, to include for a convalescence rating.  The Board's September 2015 rating decision ordered such action (in the form of a rating decision).  As this was not done, corrective action is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Private treatment records, dated in September 2013, show that rotator cuff and labral tears were diagnosed.  Radiographs showed acromion osteophytes and acromioclavicular degenerative joint disease.  

In the September 2015 remand, the Board ordered (as specified in paragraph 1 of mandates issued on page 3 of the remand) a clarifying adjudicatory determination (rating decision) specifying which left shoulder pathology and impairment are service-connected, and which, if any are not.  If any pathology and impairment were determined to not be service-connected, it was to be so specified on the rating codesheet (with reason explained in the narrative), and the Veteran was to be notified of the decision and advised of his right to appeal the determination.  There has been no rating decision in this matter.  See the December 7, 2016, rating decision code sheet.  Therefore the Veteran has not had the opportunity to challenge a denial of service connection for any left shoulder pathology, which is a denial of due process. 

In an October 2015 medical opinion, a VA "in office" provider opined that the Veteran's surgery performed in October 2013 was less likely than not (less than 50 percent) for the service connected left shoulder strain.  This opinion is conclusory and inadequate to adjudicate the issues on appeal.

In addition, the Veteran has apparently received extensive private treatment for his left shoulder disability, and complete records of the treatment are not associated with the record.  All records of treatment during the appeal period for a disability for which an increased rating /further service connection is sought are pertinent evidence and must be secured (prior to any examination of the Veteran as they would constitute evidence that must be considered by the examiner). 

The Veteran is advised that when evidence (to include identifying information and releases) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all outstanding records of left shoulder evaluation and treatment the Veteran has received since his retirement.  He should be asked to provide identifying information regarding all private evaluations and treatment he received for his left shoulder and to submit authorizations for VA to secure complete clinical records of the evaluations and treatment from each private provider identified (any not already in the record).  If a provider does not respond to an AOJ request for records, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that private records are received.  If he fails to fully comply with the requests for identifying information and authorizations within the year provided, the case should be further processed under 38 C.F.R. § 3.158(a).
2.  The AOJ should thereafter arrange for an orthopedic examination of the Veteran to assess the nature, etiology, and severity of his left shoulder disability.  The entire record (to include all private records of postservice treatment, sought above) must be reviewed by the examiner in conjunction with the examination, and all pertinent findings should be described in detail.  Based on examination of the Veteran and review of his record the examiner should provide opinions that respond to the following:  

(a) Please identify (by diagnosis, and associated pathology and impairment) each left shoulder disability found or shown by the record. 

(b) Please identify the likely etiology of all left shoulder pathology and impairment found.  Specifically indicate regarding all findings, whether they are related to the Veteran's service (as due to injury in service or as secondary to the service connected shoulder strain.  If any left shoulder disability/pathology/impairment is determined to be unrelated to service/injury therein,  and not secondary to the service connected left shoulder strain, please identify the etiology more likely and explain why that is so. 

(c) Please describe in detail all left shoulder findings, symptoms, and impairments.  Studies completed should specifically include range of motion studies of the left shoulder in active motion, passive motion, weight-bearing, and non-weight-bearing).  The examiner should note the frequency of dislocations (which are alleged by the Veteran) and note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination.  The examiner should comment on the impact that the left shoulder disability has on occupational functioning.  The examiner should include rationale with all opinions.

3.  Thereafter, the RO should make an adjudicatory determination (rating decision) clarifying what left shoulder diagnoses, pathology, and impairment are service-connected, and which, if any, are not.  The conclusions must be set forth on a rating codesheet (with explanation in the narrative), and the Veteran should be notified.  If service connection is denied for any left shoulder disability diagnosed, the Veteran should be advised of his right to appeal that determination, and afforded opportunity to do so. 

4.  The AOJ should then review the record; ensure all development sought has been completed, as instructed; and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

